Citation Nr: 1232605	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-24 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from January 1991 to June 1991 in support of Operation Desert Shield/Desert Storm and from October 2002 to September 2003 in support of Operation Enduring Freedom.  The Veteran also had periods of active duty for training and inactive duty training in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a left shoulder disability, noted as left shoulder labral tear, mild to moderate degenerative joint disease, subdeltoid bursitis, supraspinatus tendon partial tear, was denied in an August 2005 rating decision.  Although the Veteran submitted a timely Notice of Disagreement (NOD) with that decision, he failed to submit a timely substantive appeal.  

2.  Evidence received subsequent to the August 2005 rating decision is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision which denied service connection for left shoulder labral tear, mild to moderate degenerative joint disease, subdeltoid bursitis, supraspinatus tendon partial tear is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been received since the August 2005 rating decision, and the claim of entitlement to service connection for a left shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to requests to reopen, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.

In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate those element or elements required to establish service connection that were found insufficient in the previous denial.  In other words, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  The basis for the denial in the prior decision can be ascertained from the face of that decision.  

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  To that end, it is expected that when the claim is returned to the RO for further development and reviewed on the basis of the additional evidence, the RO will properly conduct all necessary VCAA notice and development in accordance with its review of the underlying claim.

Request to Reopen 

In a decision dated in August 2005, the RO denied service connection for a left shoulder disability, noted as left shoulder labral tear, mild to moderate degenerative joint disease, subdeltoid bursitis, supraspinatus tendon partial tear.  The Veteran did not timely appeal this decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  Thus, the August 2005 decision is final.  

The Veteran's application to reopen his claim of service connection for a left shoulder disability was received in April 2008.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board notes that in a March 2009 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for left shoulder labral tear, mild to moderate degenerative joint disease, subdeltoid bursitis, supraspinatus tendon partial tear (claimed as a left shoulder disability).  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The August 2005 rating decision denied service connection for left shoulder disability on the basis that the evidence did not show that a left shoulder disability either began or was aggravated by his active duty service.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  
  
Service connection may be granted for disability resulting from disease or injury incurred during active duty for training (ACDUTRA), or injuries suffered during inactive duty training (INACDUTRA) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106.

ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Generally, an individual who has only Reserve or National Guard service (ACDUTRA or INACDUTRA with no active duty) is not a Veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed is ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

In this case, the Veteran had active duty from January 2, 1991, to June 28, 1991, and from October 7, 2002, to September 14, 2003.  The Veteran also had various periods of ACDUTRA and INACDUTRA as a member of the Army National Guard.  

At the time of the August 2005 rating decision, the record included service treatment records, VA treatment records, private treatment records, and VA examination conducted in July 2005.

Service treatment records for the Veteran's first period of active service indicate that on a Report of Medical History dated in September 1992, he denied ever having had a painful or "trick" shoulder.  On a Report of Medical Examination, his upper extremities were evaluated as normal.   

National Guard health records indicate that in July 1994, the Veteran presented to 201st Evacuation Hospital with complaints of left shoulder pain radiating to left upper arm and neck since the prior Saturday.  

The Veteran underwent VA examination in August 1997 at which time he reported that while in Camp Santiago in a 15-day annual training, lifting an M60 automatic gun, he started with pain in the neck and the left shoulder.  On July 22, 1994, he had evaluation at sick call in a local hospital in Camp Santiago due to left shoulder pain which radiated to the left upper extremity and neck.  At the time of the examination in August 1997, the Veteran reported no pain in the left shoulder.  X-rays dated in August 1997 revealed mild degenerative joint disease of the left shoulder.

Private treatment records indicate that the Veteran's left shoulder was evaluated in February 1998, and that a March 1998 MRI of the left shoulder showed apparent Bankart deformity in the inferior glenoid labral complex and low to moderate grade rotator cuff tears related to left acromioclavicular joint changes.     

Service treatment records indicate that while on his second period of active duty, the Veteran presented in March 2003 with complaints of pain in left shoulder which had been ongoing for more than one year.  The Veteran indicated that he injured his shoulder three years prior and attributed his discomfort to physical training such as push-ups and running.  The pain was along the left lower neck, entire left shoulder capsule.  After physical examination, the Veteran was assessed as having mechanical pain of the left shoulder area due to deconditioning.  Consultation report dated in April 2003 diagnosed impingement syndrome.  The Veteran was also diagnosed in April 2003 as having left cervical/parascapular myofascial pain, rule out radiculitis, no significant shoulder findings despite MRI report.  Records also indicate that the Veteran had physical therapy sessions in April and May 2003.  Duty status recommendation in April 2003 indicates that the Veteran was placed on light duty until August 7, 2003, and restricted from PFT, lifting more than 10 pounds, push-ups, and sit-ups.   

The Veteran presented in August 2003 with complaint of left shoulder pain and stated that he had an old left shoulder injury and had had prior physical therapy but that his shoulder was not any better.  After physical examination, the assessment was rule out cervical radiculopathy.  Individual sick slip dated in August 2003 showed that the Veteran was to run at his own pace/distance with no lifting greater than 20 pounds and no push-ups.  Duty status recommendation with illegible date indicates that the Veteran was placed on light duty until September 15, 2003, and the Veteran was restricted from PFT and lifting.  

Post-service treatment records indicate that on Report of Medical History completed in May 2004 for retention in the Army National Guard, the Veteran reported painful shoulder.  The examiner commented that the Veteran had chronic left shoulder pain for three years and C6 radiculopathy.  Report of Medical Examination dated in May 2004 indicated abnormal upper extremities with decreased range of motion of the left shoulder and cervical area.  A physical profile dated in May 2004 indicates that the Veteran had left shoulder pain and cervical radiculopathy.  A treatment record dated in January 2005 indicates left shoulder pain secondary to rotator cuff tendonitis and degenerative joint disease.  

In January 2005, the Veteran indicated that he had left shoulder pain.  A Physical profile dated in January 2005 indicates that the Veteran had a left shoulder injury and pain with restrictions on PT and heavy lifting.

The Veteran underwent VA examination in July 2005 at which time he reported that while loading military equipment for going to Fort Dix, he injured his left shoulder for the first time; that subsequently, when in Guantanamo, Cuba, working as a military policeman, he reinjured his left shoulder and went to sick call and was treated with medications and ice; and that he reinjured his left shoulder on several occasions after lifting objects and was referred to physical therapy to no avail.  

The examiner noted that there was evidence of treatment that the left shoulder condition existed prior to service (October 7, 2002, to September 14, 2003) and noted that the Veteran was evaluated on July 22, 1994, due to pain in the left shoulder.  The examiner also noted that as seen in the medical literature, one does not develop degenerative joint disease or arthritis in short periods of service and that this is a long-standing process.  The examiner noted that left shoulder MRI dated March 18, 1998, showed Bankart deformity, rotator cuff tear, and degenerative joint disease and similar findings were on MRI done on December 19, 2003, at the VA Medical Center.  The examiner noted that the Veteran had a Sick Call visit on August 4, 2003, due to left shoulder pain and diagnosed as having cervical radiculopathy and underwent physical examination which was normal except for crepitation.  He had sick call visits in April and May 2003 at which time he was diagnosed as having radiculitis; and a sick call visit in August 2003 at which time he was diagnosed as having advanced, prominent degenerative joint disease of the left shoulder.  Physical examination in July 2005 demonstrated mild limitation of motion on flexion and abduction of the left shoulder.  The examiner opined that the Veteran's left shoulder pain which existed prior to service, was not aggravated beyond the natural progression of the condition.  The examiner noted that that the Veteran's left shoulder labral tear, mild to moderate degenerative joint disease, subdeltoid bursitis, supraspinatus tendon partial tears noted on VA General Medical examination on April 29, 2005, was not etiologically related to service. 

Based on the grounds stated for the denial of service connection for a left shoulder disability in the August 2005 rating decision, new and material evidence would consist of evidence that a chronic left shoulder disorder resulting from an injury which occurred during a period of active duty, ACDUTRA or INACDTRA; evidence that a pre-existing left shoulder disorder was aggravated beyond its normal progression during a period of active duty or ACDUTRA; evidence of arthritis within one year of discharge from the Veteran's first period of active service; or evidence linking a current left shoulder disability to a period of active duty, ACDUTRA or INACDTRA.  

In this regard, additional evidence received since the August 2005 rating decision includes various VA treatment records and buddy statements.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to newly-submitted buddy statements, they indicate that they all had knowledge that the Veteran received medical and therapy treatment in the Naval Hospital for an injury of the left shoulder in 2003 during Enduring Freedom.  These statements were translated from Spanish to English.  It is not clear whether the statements indicate that the Veteran received medical treatment and physical therapy in 2003 due to a previous left shoulder injury or whether he had a left shoulder injury as well as medical treatment and physical therapy during active duty in 2003.  In this case, the Board will resolve all doubt in the Veteran's favor and construe the buddy statements to indicate that they had knowledge that the Veteran suffered an injury or re-injury of the left shoulder in 2003.  

Accordingly, the Board finds that the evidence received subsequent to August 2005 rating decision is new and material and serves to reopen the claim.  


ORDER

New and material evidence having been received, the claim for entitlement service connection for a left shoulder disability is reopened.


REMAND

The Veteran indicated at the August 1997 VA examination that while in Camp Santiago in a 15-day annual training, lifting an M60, he started having pain in the neck and the left shoulder.  The Veteran indicated at the July 2005 VA examination that he first injured his left shoulder while loading military equipment for going to Fort Dix and that he reinjured his left shoulder after arriving in Guantanamo, Cuba, and also on several occasions after lifting objects.  National Guard health records indicate that in July 1994, the Veteran presented to the 201st Evacuation Hospital with complaints of left shoulder pain radiating to the left upper arm and neck since the prior Saturday.  The record does not indicate whether the Veteran was on ACDUTRA or INACDUTRA when the initial injury happened in July 1994.  Thus, it is the Board's opinion that such determination needs to be made.  

In addition, as noted above, the Veteran underwent VA examination in July 2005, and the VA examiner opined that the Veteran's left shoulder pain which existed prior to service was not aggravated beyond the natural progression of the disorder.  The examiner, however, did not provide a rationale for his opinion.  In light of service treatment records that indicate that while on his second period of active duty, the Veteran was treated for complaints of left shoulder pain from March 2003 until his discharge from active service, it is the Board's opinion that the claims file should be returned for an addendum opinion with a thorough rationale.    

Accordingly, the case is REMANDED for the following action:
  
1.   The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his left shoulder that is not evidenced by the current record to include whether the Veteran received treatment at the time of his first and subsequent injuries to his left shoulder.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  An attempt should be made to obtain copies of the Veteran's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) to ascertain his dates of ACDUTRA and INACDUTRA and whether there may be determinations that the Veteran sustained injuries to his left shoulder during National Guard service during ACDUTRA or INACDUTRA periods.  Each custodian contacted should be asked to confirm and provide the Veteran's periods of ACDUTRA and INACDUTRA.  In doing so, contact the Adjutant General of the Commonwealth of Puerto Rico, the National Guard Bureau in Arlington, Virginia, DFAS, the National Archives and Records Administration (NARA) and any other appropriate records custodian.  In contacting any records custodian, provide copies of the Veteran's DD Forms 214, Standard Form 180, and NGB Forms 22 and 23, if available.  VA should continue efforts to procure the relevant records relating to the Veteran's Army National Guard service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  All records and/or responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After the above actions have been completed, the Veteran's claims file as well as a list of the Veteran's actual periods of ACDUTRA and INACDUTRA in the Army National Guard should be provided to an appropriate physician, preferably the physician who conducted the August 1997 and August 2005 VA examinations, if available, to review and to provide an addendum, etiological opinion assessing all pertinent lay and medical evidence.  

Based on examination findings, medical principles, and historical records, including available service personnel and treatment records, the physician should identify all current chronic left shoulder diagnoses and render an opinion, consistent with sound medical judgment, as to the following:

* Whether any chronic left shoulder disability was at least as likely as not (50 percent or greater probability) first manifest or had its onset during the Veteran's first period of active duty from January 2, 1991, to June 28, 1991.

* Whether any chronic left shoulder disability was at least as likely as not first manifest or had its onset during the Veteran's second period of active duty from October 7, 2002, to September 14, 2003.

* Whether any chronic left shoulder disability is at least as likely as not the result of any injury suffered during ACDUTRA or INACDUTRA in the Army National Guard.

If the physician finds that no chronic left shoulder disability had its onset during the Veteran's first or second periods of active duty, during any period of ACDUTRA, or any period of INACDUTRA, the physician should render an opinion, consistent with sound medical judgment, as to the following:

* Whether there is any left shoulder disability that exitsted prior to the Veteran's second period of service clearly and unmistakably did not increase in severity beyond the natural progression of the disease during service or was "due to the natural progression" of the disease.  

Please note that temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  In addition, a condition that worsened during service and then improved due to in-service treatment to the point that it was no more disabling than it was at induction is analogous to a condition that has flared up temporarily.
  
4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


